DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-19,23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US Application 2021/0021382, hereinafter Chien).
Regarding claims 1,16, Chien discloses a method (Figs. 1-4) of wireless communication (figs. 9-10) performed by a user equipment (UE), comprising: 
at least one modem (11,21); at least one processor (13,23) communicatively coupled with the at least one modem; and at least one memory (inherent feature of the base station and the UE figs. 9,10) communicatively coupled with the at least one processor and storing instructions that, when executed by the at least one processor in conjunction with the at least one modem, causes the wireless communication device to perform operations comprising:
receiving a single downlink control information (DCI) message identifying a plurality of semi-persistent scheduling (SPS) configurations to be jointly activated or released([0059],[0061],[0068], which discloses a DCI message identifying a plurality of semi-persistent scheduling (SPS) configurations to be activated ); determining, for each SPS configuration of the plurality of SPS configurations, a number of time slots between an end of the received DCI message and a beginning of one or more downlink (DL) data frames based on a first value carried in the DCI message([0008]-[0009], [0059],[0061],[0068], as shown on figs. 1A,1D,1F,2A,2D,2G, etc.. for each SPS configuration there are time slots associated with the DCI and downlink (DL)  data signals as claimed by the instant application); and determining, for each SPS configuration of the plurality of SPS configurations, a number of time slots between an end of the one or more DL data frames and an instance in time at which the UE is to transmit a hybrid automatic repeat request acknowledgement (HARQ-ACK) based on a second value carried in the DCI message([0008]-[0009], [0059],[0061],[0068], as shown on figs. 1A,1D,1F,2A,2D,2G, etc.. for each SPS configuration there are time slots associated with downlink (DL) data signals and a transmission of a hybrid automatic repeat request acknowledgement (HARQ-ACK) based on a second value carried in the DCI message as claimed by the instant application).  
Chien discloses the claimed invention except for arrangement of number time slots in DCI message.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the number of time slots as claimed above, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claims 2,17, Chien discloses the method of claim 1, wherein the first and second values are configured by a radio resource controller (RRC) ([0059], [0093], [0131]).  
Regarding claims 3, 18, Chien discloses the method of claim 1, wherein the end of the received DCI message corresponds to an end of a physical downlink control channel (PDCCH) reception occasion, and the beginning of the one or more DL data  ([0069]- [0071]).  
Regarding claims 4, 19, Chien discloses the method of claim 3, wherein the end of the one or more DL data frames corresponds to an end of the PDSCH reception occasion, and the determined instance in time corresponds to a start of a physical uplink control channel (PUCCH) resource ([0061]- [0066]).  
Regarding claims 8, 23, Chien discloses the method of claim 1, wherein the second value is based on a physical downlink shared channel (PDSCH)-to-HARQ feedback timer ([0008]- [0009], [0059], [0061]- [0068]).  
Regarding claims 9,24, Chien discloses the method of claim 1, wherein the second value indicates different physical uplink control channel (PUCCH) transmission occasions for at least two SPS configurations of the plurality of SPS configurations ([0008]- [0009], [0059], [0061]- [0068]).  
Regarding claims 10, 25, Chien discloses the method of claim 1, wherein the second value identifies a slot or subframe in a physical uplink control channel (PUCCH) resource for transmission of the HARQ-ACK from each SPS configuration of the plurality of SPS configurations ([0008]- [0009], [0059], [0061]- [0068]).    
Regarding claims 11, 26, Chien discloses the method of claim 1, wherein the second value indicates a same physical uplink control channel (PUCCH) transmission occasion for each SPS configuration of the plurality of SPS configurations ([0008]- [0009], [0059], [0061]- [0068]).  
Regarding claims 12, 27, Chien discloses the method of claim 1, wherein the DCI message further indicates at least one of a frequency domain resource assignment (FDRA), a time domain resource assignment (TDRA), or a modulation and coding scheme (MCS) common to each SPS configuration of the plurality of SPS configurations ([0008]- [0009], [0059], [0061]- [0068]).  
Regarding claims 13, 28, Chien discloses the method of claim 1, further comprising: receiving, from a radio resource controller (RRC), at least one of a frequency domain resource assignment (FDRA), a time domain resource assignment (TDRA), a modulation and coding scheme (MCS), or a periodicity for each SPS configuration of the plurality of SPS configurations ([0008]- [0009], [0059], [0061]- [0068]).   
Regarding claims 14, 29, Chien discloses the method of claim 1, further comprising: receiving the one or more DL data frames associated with at least one SPS configuration of the plurality of SPS configurations; and transmitting the HARQ-ACK for the at least one SPS configuration of the plurality of SPS configurations on a physical uplink control channel (PUCCH) at the determined instance in time ([0008]- [0009], [0059], [0061]- [0068]).  
Regarding claims 15, 30,  Chien discloses the method of claim 1, wherein the DCI message further indicates an activation or release of a plurality of configured grant configurations, and includes at least one of a frequency domain resource assignment (FDRA), a time domain resource assignment (TDRA), or a modulation and coding scheme (MCS) that is common to each configured grant configuration of the plurality of configured grant configurations ([0008]- [0009], [0059], [0061]- [0068]).  
Allowable Subject Matter
Claims 5-7, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in record fails to anticipate or render obvious the following limitations: determining a time difference between the end of the PDSCH reception occasion and the start of the PUCCH resource; multiplexing the HARQ-ACKs corresponding to the plurality of SPS configurations with one or more codebooks based on the time difference being less than a value; and transmitting the multiplexed HARQ-ACKs and codebooks on the PUCCH resource, concurrently.  transmitting the HARQ-ACKs corresponding to the plurality of SPS configurations on the PUCCH at the determined instances in time based on the time difference being greater than or equal to the value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/Primary Examiner, Art Unit 2461